Citation Nr: 1641813	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  90-28 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 20, 1989, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2016, the Veteran and his spouse testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection in April 1968.

2.  In October 1968, the RO issued a rating decision that, in part, denied service connection for a constitutional or developmental abnormality diagnosed as emotionally unstable personality.

3.  In June 1969, following a request for reconsideration, the RO granted service connection for scars associated with shrapnel wounds the Veteran sustained in combat but continued the denial of service connection for emotionally unstable personality.

4.  Additional, relevant service department records were received following the June 1969 rating decision.

5.  In April 1989, the RO received the Veteran's claim of entitlement to service connection for PTSD; in an April 1990 rating decision, it granted service connection for PTSD effective April 20, 1989.

6.  At the time of the filing of his initial claim, the Veteran had symptoms that were subsequently diagnosed as PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of April 13, 1968, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than April 20, 1989, for an award of service connection for PTSD.  Following review of the record, the Board finds that an earlier effective date of April 13, 1968, the day after his separation from service, is warranted.

By way of history, the Veteran initially filed a claim for service connection in April 1968, the month of his discharge from service.  He characterized the disabilities for which he was seeking service connection as a head concussion and shrapnel wounds to the right foot and back.  In October 1968, following a May 1968 VA examination during which the Veteran reported, among other symptoms, that he seemed to be irritable all of the time, the RO issued a rating decision denying service connection for a head concussion, shrapnel wounds to the right foot and back, and a constitutional or developmental abnormality diagnosed as "emotionally unstable personality."  It noted the Veteran's in-service treatment for feeling "fed up," as well as a report of belligerent and hostile behavior.  It further noted that in June 1968, following his discharge from service, the Veteran was admitted to a VA hospital following an incident that involved drinking, fighting, and violence on the Veteran's part.  An August 1968 narrative summary accompanying that hospital stay characterized his diagnosis as "emotionally unstable personality, associated with dissociative episodes under stress, due to or precipitated by alcohol."  The September 1968 discharge note stated that the Veteran was nonpsychotic but refused to face that which was unpleasant to him, which, coupled with his emotionality, caused him to respond dissociatively.  The RO ultimately concluded that the Veteran's psychiatric condition was not a disability under the law.  In its November 1968 letter to the Veteran notifying him of the decision, the RO characterized the psychiatric condition as a "nervous condition."

In April 1969, the Veteran requested reconsideration of his claim based on his receipt of a Purple Heart.  In a June 1969 rating decision, the RO noted the Veteran's receipt of a Purple Heart, as well as a service personnel record entry, detailed in a June 1969 VA Form 21-3101 response, indicating he had been treated for "concussion and shock" in the Republic of Vietnam.  The RO awarded service connection for the scars associated with the Veteran's shrapnel wounds but did not change its assessment of his psychiatric condition.

In April 1989, the Veteran submitted a claim of entitlement to service connection for "periods of depression and sometimes violent mood swings and other problems symptomatic of PTSD."  He explained that he had felt depressed, angry, fearful, and paranoid while serving in Vietnam.  Private medical records obtained in connection with his claim reflect that he sought post-service psychiatric treatment in 1985 after his car was rear-ended and he became infuriated with the other driver, dragging her out of her car.  He told the private clinician that he was very disgusted with himself, that the reaction was not an isolated incident, that he experienced a sense of guilt after such "snap episodes," and that he was tired of not being able to control himself.  The clinician diagnosed the Veteran with "intermittent explosive disorder" and "compulsive personality disorder."  In October 1989, the RO associated with the claims file excerpts from the Veteran's service personnel records that included his full combat history.  The Veteran was afforded a VA examination in December 1989, at which time he described symptoms that included being too aggressive, being violent at times, and being unable to handle everyday problems and pressures in a normal manner.  The VA psychiatrist diagnosed the Veteran with PTSD in connection with his traumatic combat experiences.  He noted the Veteran's description of accidentally shooting and killing a girl in Vietnam, his symptoms that included, among others, reliving the incident, feelings of guilt, and periods of anger, and his report that he had not had psychiatric problems prior to service.  In a January 1990 addendum opinion, the same examiner acknowledged that he had been asked to note the Veteran's prior diagnosis of emotionally unstable personality and reconcile that diagnosis if necessary.  He acknowledged both that diagnosis and the diagnoses provided by the private clinician in 1985, stated that "one must consider the possibility of a coexisting personality disorder which was not revealed at the time of the examination," but reiterated a diagnosis of PTSD, only.  In March 1990, a VA psychologist reported that the Veteran had undergone psychological testing that indicated that he had been exposed to a significant level of combat stress.  She concluded that "there does not seem to be any substantive question about the patient's diagnosis of [PTSD]."  

In an April 1990 rating decision, the RO granted service connection for PTSD effective April 20, 1989, the date of receipt of the Veteran's 1989 claim, which it characterized as a claim to reopen.  The Veteran subsequently appealed the award of that effective date, asserting that he was entitled to a date that coincided with the date of the claim he initially filed in the 1960s.  During his 2016 Board hearing, he testified that, although he did not specifically discuss PTSD in the claim he filed shortly after discharge, he had been told he had a condition such as shell shock or combat fatigue at that time.  The Veteran further stated that he was already experiencing the symptoms that led to a diagnosis of PTSD in 1989.  He testified that he did not know of a condition called PTSD in the 1960s and that he did not understand the difference between a psychiatric condition and a concussion.

The effective date of an award based on an original claim for compensation benefits or a claim reopened after a prior final denial is typically the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2015).

Regarding claims to reopen, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the original claim.  See 38 C.F.R. § 3.156(c) (2015); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (stating that the regulation 'authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen'); see also Cline v. Shinseki, 26 Vet. App. 18, 21-26 (2012) (discussing the regulatory history of § 3.156(c), which was amended during the instant appeal).

At the outset, the Board finds that additional, relevant service department records-specifically, excerpts from the Veteran's personnel file that reveal the extent of his combat service in the Republic of Vietnam-were associated with the claims file in October 1989, following the RO's 1968 and 1969 rating decisions.  The pertinent question, then, is whether the 1989 claim that led to the grant of service connection for PTSD was an initial claim or a claim to reopen the original 1968 claim that was finally denied in 1969.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (2015).  The Board finds that the Veteran's 1989 claim was a claim to reopen.

A claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the context of considering whether a claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  

Here, although the Veteran's 1989 claim was characterized as entitlement to service connection for PTSD, only, the Board understands that claim as encompassing the pertinent symptomatology at issue regardless of any confusion or change in precise diagnoses, and the evidence presented in connection with the 1989 claim tends to substantiate an element of the Veteran's previously denied claim.  Velez, 23 Vet. App. at 204.  In that regard, the Veteran has explained that he did not have a complete understanding of the conditions he was claiming in the 1960s, and the Board finds that the evidence of record does not clearly establish that the psychiatric condition the RO denied in the 1960s was distinctly and properly diagnosed at that time.  See Boggs, 520 F.3d at 1335.  Notably, although the December 1989 VA examiner who initially diagnosed the Veteran with PTSD acknowledged and discussed the prior psychiatric diagnoses of record, he declined to definitively diagnose the Veteran with a personality disorder and continued his diagnosis of PTSD, only, based in part on the symptoms of anger and irritability that the Veteran described beginning in service and that factored into his prior diagnoses.  The Board finds the fact that the Veteran's description of certain symptoms during development of his 1968 claim prompted the RO to explicitly address a psychiatric condition more relevant in this instance than the specific diagnosis assigned to the psychiatric condition at that time.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004); see also Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).

As the Board has found that the Veteran's 1989 claim was a claim to reopen and that the exception created by 38 C.F.R. § 3.156(c) applies, the remaining question is which of the two applicable dates should be used to establish the effective date for the award of service connection for PTSD-the date of the day following the Veteran's separation from service (as he filed his 1968 claim within one year after separation from service) or the date on which entitlement arose.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

As already detailed, the Veteran has been reporting at least some of the symptoms that were attributed to PTSD by the December 1989 VA examiner since service.  As lay evidence may establish a diagnosis when describing symptoms that later support a diagnosis by a medical professional, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), as the 1989 VA examiner did not definitively attribute the symptoms the Veteran has described since service to any condition other than PTSD, and as any reasonable doubt must be resolved in the Veteran's favor, the Board finds that entitlement to service connection for the psychiatric disorder that was subsequently diagnosed as PTSD arose in service, prior to the Veteran's 1968 claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, an effective date of April 13, 1968, the day after the Veteran's separation from service, for the award of service connection for PTSD is warranted.

In light of the Board's grant of the earliest effective date possible, the Veteran's May 2015 argument pertaining to clear and unmistakable error (CUE) is moot and need not be addressed.


ORDER

An effective date of April 13, 1968, for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


